To the bill of exceptions in this cause was a certificate that it was the true original, and that “the foregoing pages is a true and complete transcript of the record in the case of A. R. Word and wife et al. vs. E. J. Prothro and Emeline S. Prothro, executor and executrix of Nathaniel Prothro, deceased.”
That seemed to be the case specified in the bill of exceptions. There were no “ foregoing pages.” But tied up with the bill of exceptions were seventeen other papers, being a bill in equity, an amendment thereto, an answer and exceptions thereto, etc., each separate and distinct from the other. It was said that these were the “foregoing pages,” and that it would appear by an inspection of them. The Court would not inspect them. Upon motion of counsel for defendant in error the cause was dismissed, because the record had not been certified according to law. 24th February, 1872.